ORDER
PER CURIAM.
On consideration of appellees’ petition for rehearing or rehearing en banc, the opposition thereto, appellees’ motion for leave to file reply to opposition to petition, and the lodged reply, it is
ORDERED by the merits division* that the petition for rehearing is denied. It is
FURTHER ORDERED that appellees’ motion for leave to file reply to opposition to petition is granted and the Clerk is directed *729to file the lodged reply; and it appearing that the judges of this court have voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellees’ petition for rehearing en banc is granted and that the opinion and judgment of October 20, 1994, are hereby vacated. It is
FURTHER ORDERED that this case shall be scheduled for argument before the court sitting en banc on Tuesday, April 25, 1995, at 9:30 a.m. The parties are to be present in the District of Columbia Court of Appeals courtroom, located at 500 Indiana Avenue, NW, on the sixth floor, on the date indicated above no later than 9:25 a.m. It is
FURTHER ORDERED that counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before April 6, 1995.